In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Orange County (Owen, J.), dated April 11, 2003, which, after a jury trial, denied her motion pursuant to CFLR 4404 to set aside a jury verdict in favor of the plaintiffs and for judgment in her favor dismissing the complaint.
Ordered that the order is affirmed, with costs.
*548A jury verdict is not supported by legally sufficient evidence when “there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the plaintiffs (see Alexander v Eldred, 63 NY2d 460, 464 [1984]), the plaintiffs established that the defendant wholly or in part created the dangerous condition which caused the injured plaintiff to fall (cf. Bernstein v City of New York, 69 NY2d 1020, 1022 [1987]). Moreover, the verdict was not against the weight of the evidence (cf. Nicastro v Park, 113 AD2d 129, 132-135 [1985]).
The defendant’s remaining contention is without merit. Santucci, J.P., Schmidt, Adams and Crane, JJ., concur.